Citation Nr: 0027738	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-06 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a disability of the 
left ankle.   

2.  Entitlement to service connection for a disability of the 
left elbow.  

3.  Entitlement to service connection for a disability of the 
hips.  

4.  Entitlement to service connection for chronic lumbosacral 
strain.  

5.  Entitlement to an increased rating for the veteran's 
service-connected post-traumatic stress disorder (PTSD), 
currently rated 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) dated in November 1998.  


FINDINGS OF FACT

1.  Competent medical evidence of a nexus between a current 
disability of the left ankle and service has not been 
presented.  

2.  Competent medical evidence of a nexus between a current 
disability of the left elbow and service has not been 
presented. 

3.  Competent medical evidence of a nexus between a current 
disability of the hips and service has not been presented.  

4.  Competent medical evidence of a nexus between chronic 
lumbosacral strain and service has not been presented.

5.  All relevant evidence pertaining to the veteran's PTSD 
symptomatology has been obtained, associated with the claims 
folder and considered by the Board.  

6.  The symptoms and manifestations of the veteran's PTSD 
include anxiety, nightsweats, nightmares, intrusive thoughts, 
flashbacks, hypervigilence, survivor guilt, getting angered 
easily, with deficiency in most areas and a Global Assessment 
of Functioning (GAF) score of 45, reflecting very serious 
impairment disorder in social, occupational or school 
functioning.  


CONCLUSIONS OF LAW

1.  A well grounded claim of entitlement to service 
connection for a disability of the left ankle has not been 
presented.  38 U.S.C.A. § 5107 (West 1991).  

2.  A well grounded claim of entitlement to service 
connection for a disability of the left elbow has not been 
presented.  38 U.S.C.A. § 5107 (West 1991).

3.  A well grounded claim of entitlement to service 
connection for a disability of the hips has not been 
presented.  38 U.S.C.A. § 5107 (West 1991).

4.  A well grounded claim of entitlement to service 
connection for chronic lumbosacral strain has not been 
presented.  38 U.S.C.A. § 5107 (West 1991).

5.  A disability rating of more than 70 percent is not 
warranted for the veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In June 1998, the veteran filed a claim seeking to establish 
entitlement to service connection for PTSD, a left ankle 
disability, a left elbow disability, a low back disability, 
and a hip disability secondary to the low back disability.  
In support of his claim he submitted medical evidence of 
median neuropathy affecting the left elbow and low back 
vertebrae post-traumatic deformities.  

Service medical records reflect that the veteran was thrown 
from an armored personnel carrier (APC) when a mine exploded 
on March 30, 1967.  He complained of back pain and lower 
extremity numbness, but there is no notation among his 
service medical records of complaints relative to the left 
ankle or left elbow.  He was treated for what was diagnosed 
as a contusion of the lumbar spine, and was awarded the 
Purple Heart.  No additional complaints of back symptoms 
appear in the veteran's medical records or on his separation 
examination, nor is there any mention at all of left ankle or 
elbow problems among the veteran's service medical records.  

Postservice private medical records dated in 1998, refer to 
treatment for avascular necrosis of the left hip, and 
degenerative changes of the right hip.  In addition, a 
history of cluster headaches treated with Prednisone(r) was 
noted.  It was further indicated that the veteran had injured 
his left elbow in service.  

During the VA Compensation and Pension examination conducted 
in October 1998 the examiner noted the veteran's assertion 
that he injured his left ankle, elbow and low back during the 
mine explosion in 1967.  He stated he had received no 
treatment for his ankle since service.  He reported his elbow 
was painful, and that he had difficulty extending and flexing 
it, and is unable to make a tight fist.  The examiner noted a 
scar on the elbow, and that extension and flexion were 
reduced.  X-rays taken in conjunction with that examination 
revealed an old comminuted fracture through the medial 
epicondyle of the distal humerus; there was nonunion of many 
of the fragments; the olecranon also showed evidence of mild 
traumatic arthropathy.  He concluded the veteran had a shell 
fragment wound of the left elbow.  Regarding the back, the 
examiner noted the veteran's reported a history of back pain 
ever since the 1967 APC incident, and diagnosed lumbar strain 
with radiculopathy.  The examiner also noted that the 
veteran's hip complaints began in 1989 and that the pain was 
likely not secondary to the APC incident.  He noted the 
veteran's history of Prednisone(r) use, and that the bilateral 
nature of the veteran's hip pain indicated it was a systemic 
problem, likely secondary to Prednisone(r) use.  

In a separate psychiatric examination also conducted in 
October 1998 the veteran described his symptoms, including 
feeling suicidal a few times.  The examiner noted that among 
the veteran's psychiatric symptoms was that the veteran 
stated that he was quite calmed by his first wife and her 
ability to talk with him about his Vietnam experiences.  He 
also spoke positively about his new girlfriend, although the 
relationship was not as deep.  He stated he avoided 
"orientals" and felt very angry at what the "gooks" are 
doing regarding fish and deer.  He reported that he thought 
every day of his friends dying in Vietnam.  He reported 
nightmares from once a month to two times per week, and said 
he sometimes awoke screaming.  He attempted to keep busy to 
avoid thinking about Vietnam or reexperiencing  the events.  
He felt nervous when he heard a helicopter or gun fire.  
During the examination he had difficulty discussing his 
Vietnam experience.  He reported that others tell him he has 
periods when he "spaces out."  He sometimes jumped up at 
the sound of a helicopter, and warned people not to touch him 
when he slept.  He stated he will sit with his back only to a 
wall.  The examiner confirmed the veteran's report that he 
had difficulty concentrating, as during the examination the 
veteran had some periods where he seemed to lose track of the 
topic or "space out."  The examiner summarized his findings 
by indicating the veteran appeared to suffer from symptoms of 
PTSD as noted, including the tendency to avoid episodes of 
reexperiencing and increased arousal.  The veteran also 
appeared depressed in his negativity, irritability and mood, 
in addition to suicidal feelings.  The examiner added that 
the veteran appeared to have the capability to work in some 
situations, but was at that time having difficulty finding 
work.  His relevant diagnostic impressions were Axis I: PTSD, 
dysthymia, alcohol dependence in remission per patient 
report, cannabis abuse; Axis III: physical limitations and 
physical pain, identified as adversely impacting the ability 
to work long hours or in strenuous situations; and Axis V: 
GAF of 48 due to symptoms of suicidal ideation and PTSD 
symptoms, and is further reduced in his functioning level due 
to physical constraints as well as apparently occupational 
opportunities in his area.  

Service connection was granted for PTSD, and denied for left 
ankle, left elbow, low back and hip disabilities in a 
November 1998 rating decision.  The PTSD was rated 50 percent 
disabling, effective from June 22, 1998.  The veteran was 
also found to be permanently and totally disabled due to 
nonservice-connected disability, thereby establishing 
entitlement to nonservice-connected pension benefits 
effective from June 22, 1998.  In December 1998 the veteran 
submitted a Notice of Disagreement regarding the initial 
rating assigned for his PTSD; he was furnished a Statement of 
the Case addressing that claim in January 1999.  The veteran 
submitted a Notice of Disagreement in January 1999 asserting 
he hurt his left ankle, left elbow, and low back when thrown 
from an APC, and was awarded the Purple Heart.  He added that 
he believed his hip disability is secondary to the back 
disability, but did not elaborate on how the two disabilities 
are related.  In a Statement of the Case dated in February 
1999 the RO explained that service connection was denied 
because the veteran had not presented well-grounded claims.  
In a VA Form 9, Appeal to Board of Veterans' Appeals, filed 
in February 1999, the veteran explained that he sought 
service connection for the injuries that resulted in his 
receiving the Purple Heart.  The Board notes that the DA Form 
8-275-3, Clinical Record Cover Sheet, identified only a back 
injury.  In that VA Form 9 he also argued that he continued 
to have nightmares, nightsweats, startle reaction, intrusive 
thoughts, flashbacks, severe depression, panic attacks, 
survivor guilt, feelings of worthlessness, the inability to 
make and keep friends, and remains in virtual isolation.  He 
reported continued treatment for PTSD, and asserted his 
disability should be rated at least 70 if not 100 percent 
disabling.  

In a VA Form 9, Appeal to Board of Veterans' Appeals, filed 
in April 1999, the veteran explained that his left elbow, 
left ankle, back and hip injuries were all sustained in the 
same in-service incident:  he was on an APC that hit a mine.  

In May and July 1999 VA reports, the veteran's readjustment 
counselor noted the veteran began experiencing severe PTSD 
symptoms after service.  The symptoms included chronic 
anxiety, nightsweats, nightmares, intrusive thoughts, 
flashbacks, hypervigilence, survivor guilt, extreme 
difficulty concentrating, and the sense of a foreshortened 
future.  As a result, the veteran developed an overwhelming 
desire to isolate, had feelings of detachment and 
estrangement, affecting his ability to establish or maintain 
intimate relationships.  His mistrust of authority led to 
irritability increasing to outbursts of anger and or rage 
affecting his ability to obtain or retain employment.  The 
counselor reported that the veteran was engaged in individual 
therapy in an attempt to develop coping skills in an effort 
to increase severely limited social functionality.  He added 
that little progress was observable, leaving him unable to 
develop function above a minimal level of self-sufficiency.  
The counselor opined that at that time the veteran was unable 
to engage in successful social or employment environments.  
He added that the veteran had experienced tremendous 
difficulty attaining and maintaining social and work 
relationships due to the severity of his PTSD symptoms, 
remaining in virtual isolation as a result of those symptoms, 
and requiring medication when he had to interact with others.  
He reported that failure to take medication when required to 
interact with others often resulted in inappropriate anger 
outbursts, further exacerbating his feelings of worthlessness 
and failure.

A hearing was held before a hearing officer in July 1999.  
The veteran testified that he has avascular necrosis in both 
hips, and has had the left hip partially replaced.  That 
testimony is confirmed by the private medical records in the 
claims folder.  He added that he sustained a back injury when 
a mine exploded, and was awarded a Purple Heart.  He said he 
had a hairline fracture of his left ankle in service, as 
well, and did not have a cast but did have it wrapped in an 
Ace bandage, and applied ice.  Contrary to what he reported 
to the VA examiner in October 1998, he stated that after 
service, in the late 1970's to the late 1980's, his ankle was 
treated by a physician in Forest Lake, Minnesota, Dr. C.  He 
added that he also injured his elbow when the mine exploded; 
following service his elbow was treated in 1967 at a VA 
facility, and then in 1979 he underwent surgery on it at a 
private medical facility in Spring Lake Park, Minnesota.  At 
the hearing the veteran submitted a duplicate copy of a DA 
Form 8-275-3, Clinical Record Cover Sheet, that showed he 
sustained a contusion, lumbosacral spine, no nerve or artery 
involvement, when the APC he was on hit a mine.  The record 
also shows the Purple Heart was awarded.  With regard to his 
PTSD, the veteran testified that its symptoms precludes 
employment.  He said he had temper problems, and "jumped 
on" people too much so he lost his job.  He reported 
nightmares, and that he spent his days putzing around the 
yard, cleaning the house, walking around downtown.  He stated 
he did his grocery shopping early in the morning to avoid 
other people, and described an incident at a casino where he 
was involved in an altercation with another patron.  He added 
that he had trouble interacting with others because everybody 
thinks they know everything.  He stated that the older he 
gets, the worse his symptoms get, especially since the death 
of his wife in 1995.  He did small jobs, like mowing lawns 
and trimming hedges, and lost a job as a foreman in 1996 
because his boss said he was abusive towards his employees.

In response to VA's inquiry, Drs. Z and C reported they had 
no treatment records for the veteran.  Records received from 
Dr. P included a January 1992 record noting the veteran had 
avascular necrosis, and added "I feel his hip avascular 
necrosis is related to the Prednisone(r) usage and the lower 
back pain is related to the [October 1990] automobile 
accident."  

VA treatment records dated in 1999 from the VA medical 
facility in Chico, California, showed treatment for ongoing 
complaint of back and neck pain with right paresthesia and 
insomnia.  

In a January 2000 VA Compensation and Pension examination 
that focused on the veteran's PTSD symptoms the examiner 
noted the veteran's complaint that he had only one friend, 
who lived in Minnesota, that he avoided people, and still had 
poor sleep although it had improved somewhat with medication.  
He reported recurring dreams and nightmares about bodies, war 
and violent things.  He reported waking up startled and in 
cold sweats.  Also noted were his reports of hypervigilence 
at home, and when he was in a public place he had to sit with 
his back to the wall.  He described an exaggerated startle 
response from loud noises and when waking, and stated he once 
accidentally struck his mother when she startled him.  The 
veteran's reports of recurring intrusive thoughts triggered 
by helicopters or Vietnamese people were noted.  He added 
that he avoided television programs and talking about the 
war.  He reported mood problems, including getting "down in 
the dumps," and getting angered easily.  He was married four 
times and had three children, with whom he gets along 
"okay."  The veteran's employment history consisted of work 
as a painter, wallpaperer, sandblaster and machine shop work.  
His longest job lasted nine years, but his last job, in 1997, 
lasted only four months.  At the time of the examination he 
lived with one of his children.  Upon examination, the 
veteran appeared his stated age, was dressed casually, was 
cooperative, but appeared upset at the fact that he was there 
for an interview.  He avoided eye contact, his mood was 
anxious and angry, his affect was blunted.  His speech was 
spontaneous, and the rate, volume and tone were normal.  His 
thought process was goal-directed, and reflected no loosening 
of association or flight of ideation.  His thought contents 
included no hallucinations or delusions, but he reported 
intrusive thoughts and his insight was impaired.  Judgment 
was fair.  He was oriented, and was able to recall two out of 
three words after three minutes; short-term and long-term 
memory were grossly intact.  He was able to spell "world" 
backwards, was able to abstract and was able to interpret the 
proverb.  The relevant diagnostic impressions were Axis I: 
post-traumatic stress disorder and dysthymic disorder; Axis 
IV psychological stressors were severe; and Axis V current 
GAF was 45.  The examiner added that the veteran's 
examination results were consistent with the diagnosis of 
PTSD and secondary dysthymic disorder.  He added that the 
veteran has deficiency in most occupational areas.  Regarding 
the GAF score, the examiner stated that it is consistent with 
serious symptoms or a very serious impairment disorder in 
social, occupational or school functioning.  

Additional service medical records were received in January 
2000 that contained more detailed information regarding the 
veteran's in-service care relative to the APC incident.  

In February 2000 the veteran was furnished a Supplemental 
Statement of the Case that explained the claims were not well 
grounded.  He was also advised at that time that the rating 
for his PTSD was increased from 50 percent to 70 percent, and 
that it was determined that he was entitled to total 
disability compensation based on individual unemployability 
due to service-connected disability, effective June 20, 1998.  

Laws and Regulations

For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110 (West 1991).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim requires competent evidence of a 
current disability, of incurrence or aggravation in service, 
and of a nexus between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the appellant in developing 
the facts pertinent to the claim.  Roberts v. West, 13 Vet. 
App. 185 (1999).  

In the case of any veteran who engaged in combat, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in service, and, to that end, 
shall resolve every reasonable doubt in favor of the veteran.  
38 U.S.C.A. § 1154(b).  A combat veteran who has successfully 
established the in-service occurrence or aggravation of an 
injury pursuant to 38 U.S.C.A. § 1154(b) must still submit 
sufficient evidence of a causal nexus between that in-service 
event and his current disability in order to establish a 
well-grounded claim as required by Caluza.  Wade v. West, 11 
Vet. App. 302 (1998).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (1999).  A claim for 
secondary service connection, like all claims, must be well 
grounded.  38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629, 633 (1992).  Reiber v. Brown, 7 Vet. App. 
513 (1995).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. §§ 3.102, 4.3 (1999).  

Post-traumatic stress disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  The Rating 
Schedule provides a general rating formula for mental 
disorders.  As the veteran's current schedular rating is 70 
percent, the criteria for rating less than that will not be 
repeated here:  
        Total occupational and social impairment, due to             
100
         such symptoms as: gross impairment in thought
         processes or communication; persistent delusions
         or hallucinations; grossly inappropriate behavior;
         persistent danger of hurting self or others;
         intermittent inability to perform activities of
         daily living (including maintenance of minimal
         personal hygiene); disorientation to time or
         place; memory loss for names of close relatives,
         own occupation, or own name.......................
        Occupational and social impairment, with                      
70
         deficiencies in most areas, such as work, school,
         family relations, judgment, thinking, or mood, due
         to such symptoms as: suicidal ideation;
         obsessional rituals which interfere with routine
         activities; speech intermittently illogical,
         obscure, or irrelevant; near-continuous panic or
         depression affecting the ability to function
         independently, appropriately and effectively;
         impaired impulse control (such as unprovoked
         irritability with periods of violence); spatial
         disorientation; neglect of personal appearance and
         hygiene; difficulty in adapting to stressful
         circumstances (including work or a worklike
         setting); inability to establish and maintain
         effective relationships...........................

The nomenclature employed in the Rating Schedule is based 
upon the Diagnostic and Statistical Manual, Fourth Edition, 
of the American Psychiatric Association (DSM-IV), wherein a 
multiaxial assessment system reports the clinician's judgment 
of the veteran's overall level of functioning on Axis V, the 
GAF.  38 C.F.R. § 4.130 (1999).  

Analysis

Service connection claims

The veteran asserts that the ankle, elbow and back 
disabilities for which he seeks service connection were 
incurred during the incident in which the APC he occupied hit 
a mine.  He further asserts that, as such action occurred 
during combat, he is entitled to the relaxed evidentiary 
standard afforded combat veterans by 38 U.S.C.A. § 1154(b).  
He also seeks service connection for a hip disability on the 
basis that such disability is secondary to his low back 
disability.  

In order to be eligible for the relaxed evidentiary standards 
set out in 1154(b), it must be determined that the veteran 
engaged in combat.  In a precedent opinion issued in October 
1999, VA's General Counsel held that the phase "engaged in 
combat with the enemy" requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  An assessment of whether that occurred is 
made on a case-by-case basis.  VA O.G.C. Prec. Op. No. 12-99 
(Oct. 18, 1999).  In this case, the veteran alleges that he 
sustained ankle, elbow and back disabilities when a vehicle 
he was on hit a mine.  It is clear from the record that the 
veteran was injured when the APC he was on hit a mine that 
exploded.  The Board finds that the alleged ankle, elbow and 
back injuries were, for purposes of determining well-
groundedness, sustained during an encounter with the 
instrumentality of the enemy and as such were sustained in 
combat.  Therefore, the fact that the veteran's service 
medical records contain no reference to ankle or elbow 
disabilities does not prevent him from establishing a well-
grounded claim for such disabilities.  

The following discussion sets out the reasons and bases for 
the Board's conclusion that these claims are not well 
grounded.  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the appellant in developing 
the facts pertinent to his claim.  Roberts v. West, 13 Vet. 
App. 185 (1999).   

Left ankle disability

Although the veteran's testimony with regard to a combat 
incurrence of an ankle injury is accepted under 38 U.S.C.A. 
§ 1154(b) for purposes of the second prong of the Caluza test 
of well-groundedness, the medical evidence of record contains 
no evidence of a current ankle disability.  The veteran told 
a VA examiner in October 1998 that he had not received 
treatment for his ankle disability after service, but 
testified that Dr. C treated him  for his ankle problems.  
When records were requested from that physician, none were 
provided.  Likewise, the record does not contain the medical 
evidence of a nexus between service and a current ankle 
disability required to establish a well-grounded claim.  
Wade; Caluza.  As a lay person, the veteran is not competent 
to provide evidence addressing a medical matter.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Based on the foregoing, the Board finds that the first and 
third prongs of the Caluza test have not been met and the 
claim of entitlement to service connection for a left ankle 
disability is not well grounded.  Caluza.

Left elbow disability

The veteran testified his left elbow was treated at the VA 
medical facility in Sacramento, California, at the end of 
1967.  Those medical records are not in the claims folder.  
However, in light of the fact that the Board has conceded the 
fact of the incurrence of a left elbow disability during 
service for purposes of the well-grounded claim analysis, 
those records need not be obtained.  The veteran testified 
that he underwent surgery on the left elbow in 1979 by a non-
VA physician, but he could not identify the hospital where 
the surgery was done or the physician who performed the 
surgery.  As the veteran is unable to identify the physician 
or the facility where the surgery was performed, VA has no 
duty to notify the veteran of the evidence necessary to 
complete his application for this claim.  Carbino v. Gober, 
10 Vet. App. 507 (1997), aff'd on other grounds sub nom. 
Carbino v. West, 168 F.3d 32 (Fed. Cir.1999).  

There is, however, x-ray evidence of an old comminuted 
fracture of the elbow, and in October 1998 the VA examiner 
diagnosed shell fragment wound of the left elbow.  As above, 
the occurrence of an injury of the left elbow in service for 
purposes of establishing a well-grounded claim is conceded.  
Accordingly, it appears the first and second prongs of the 
Caluza test of well-groundedness have been met.  

With regard to the third prong, the veteran asserts he 
suffers now from residuals of the in-service injury, but as a 
layperson he is competent only to describe his symptoms, not 
to provide an opinion as to a nexus between his current 
symptoms and the incident in service.  Clyburn v. West, 12 
Vet. App. 296 (1999); Layno; Grottveit; Espiritu.  There is 
no competent evidence of a nexus between service and a 
current left elbow disability; such nexus evidence is 
required to establish a well-grounded claim.  Wade; Caluza.  

Following careful consideration of the evidence of record, 
the Board finds the veteran has not submitted competent 
evidence of a nexus between his current left elbow disability 
and service.  In the absence of such evidence, this claim is 
not well grounded.  Caluza.  

Hip disability 

The veteran argues that his hip disability is secondary to 
his back disability.  The law provides that a disability 
proximately due to or aggravated by a service-connected 
disability may also be service connected.  38 C.F.R. § 3.310 
(1999).  However, as discussed in detail below, the veteran 
has no service-connected back disability.  Accordingly, that 
theory of entitlement to service connection must fail.  

The Board has also considered whether a hip disability was 
incurred or aggravated directly in service.  The medical 
evidence of record shows that the veteran has been diagnosed 
with avascular necrosis, and so the first prong of the well-
grounded claim analysis is met.  Caluza.  There is no mention 
of a hip disability among the veteran's service medical 
records; however, the veteran has asserted that "all" of 
his disabilities were incurred in the APC incident in 
service.  Even when the fact of the in-service incurrence was 
conceded under 38 U.S.C.A. § 1154(b), there is still no 
competent medical evidence of a nexus between a current hip 
condition and service.  The only competent medical evidence 
regarding the etiology of the current hip condition suggests 
that the condition was attributed to Prednisone(r) use.  The 
veteran testified that he was prescribed Prednisone(r) to treat 
cluster headaches, a nonservice-connected disability.  

The veteran has not present a well-grounded claim of 
entitlement to service connection for a hip condition, either 
secondary to a service-connected disability or on a direct 
basis.  Caluza.  

Low back disability

The veteran asserts that he injured his low back in the APC 
incident.  During the 1998 VA Compensation and Pension 
examination the examiner diagnosed lumbar strain with 
radiculopathy, so the first prong of the Caluza test has been 
met.  The second prong of the Caluza test is also met, as the 
veteran's service medical records reflect that he injured his 
back in the APC incident.  

With regard to the third prong of the Caluza test, the record 
contains no medical evidence of a nexus between the veteran's 
current back disability and service.  The only evidence of 
record addressing the origin of the veteran's current back 
problems is from Dr. P.  That evidence attributes the 
veteran's low back pain to a 1990 automobile accident.  As 
noted above, the veteran is not competent to testify to the 
fact that what he experienced in service and since service is 
the same condition he now has.  Clyburn v. West, 12 Vet. App. 
296 (1999).  The veteran's separation examination noted no 
back abnormality, although the veteran's in-service back 
injury was noted.  Even if it is concluded that the injury 
sustained in service during the APC incident was a chronic 
condition, until the veteran presents competent medical 
evidence to provide a relationship between a current 
disability and either an in-service injury or continuous 
symptomatology, the claim cannot be considered well grounded.  
Voerth v. West, 13 Vet. App. 117 (1999).  

Based on the foregoing, the Board finds the veteran has not 
submitted competent evidence of a nexus between his current 
low back disability and service.  In the absence of such 
evidence, this claim is not well grounded.  Caluza.

Increased rating for PTSD

The veteran argues that his PTSD should be rated 100 percent 
disabling.  The Board notes that the rating on appeal is the 
initial rating.  The analysis of a claim for a higher initial 
rating requires consideration of the possibility of staged 
ratings, wherein VA assesses whether the level of impairment 
has changed during the pendency of a claim, and then 
determines the appropriate rating at those various stages.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In AB v. Brown, 6 Vet. App. 35 (1993), the Court held that, 
on a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded, as here, where the 
veteran's PTSD was rated 70 percent and the Rating Schedule 
provides a 100 percent rating.  The Board points out that the 
veteran was found by the RO to be unemployable due to this 
service-connected disability, rated 70 percent disabling, and 
in January 2000 determined that he was therefore entitled to 
a total disability rating for compensation based on 
individual unemployability under 38 C.F.R. § 4.16(a) (1999).  
Nevertheless, this appeal continues, as it is still possible 
for the veteran to receive a higher schedular rating if he 
meets the rating criteria, or if he is found entitled to a 
higher rating on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1) (1999). 

The record before the Board shows that the veteran clearly 
experiences severe symptoms attributed to his PTSD, and there 
is no doubt that the impairment of earning capacity caused by 
those symptoms is great.  The evidence is set out in detail 
above and will not be recounted again here.  It does not 
show, however, that the veteran has gross impairment in 
thought processes or communication.  Medical evidence does 
not suggest the presence of persistent delusions or 
hallucinations.  During the October 1998 VA Compensation and 
Pension examination the veteran stated he had had suicidal 
ideation, but there is no evidence that suggests he presents 
a persistent danger of hurting himself or others.  Similarly, 
there is no evidence of an intermittent inability to perform 
activities of daily living, disorientation to time or place, 
or memory loss for names of close relatives or his own name.  
The veteran has reported that when he was employed, and also 
during a visit to a casino, he exhibited grossly 
inappropriate behavior.  As set out above, however, none of 
the remaining criteria for a 100 percent rating under the 
Rating Schedule have been met and the Board can find no 
support for a finding that the veteran's PTSD symptoms now or 
at any time relevant to this appeal result in total 
occupational and social impairment.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  

Following careful consideration of the evidence, the Board 
concludes there is no credible evidence that the 
manifestations of the veteran's service-connected PTSD 
results in marked functional impairment or adversely affects 
the veteran's industrial capabilities in a way or to a degree 
other than that addressed by VA's Rating Schedule.  In that 
regard, the Board points out that disability evaluations are 
based on average impairment of earning capacity.  An 
extraschedular evaluation is available by regulation if the 
manifestations of the PTSD present such an unusual or 
exceptional disability picture as to render the application 
of the regular schedular standards impractical.  
38 C.F.R. § 3.321(b)(1).  An exceptional case includes such 
factors as "marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of regular rating standards."  Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992).  The test is a 
stringent one for, as the Court has held, "it is necessary 
that the record reflect some factor which takes the claimant 
outside the norm. . . The sole fact a claimant is unemployed 
or has difficulty obtaining employment is not enough."  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The evidence in 
this case does not reveal frequent hospitalizations for 
treatment of the PTSD, nor marked functional impairment from 
an industrial standpoint.  Accordingly, no additional action 
is required under 38 C.F.R. § 3.321(b)(1).  

Based on the foregoing, the Board concludes that a rating of 
100 percent is not warranted for the veteran's service-
connected PTSD.  

ORDER

A well-grounded claim of entitlement to service connection 
for a left ankle disability not having been presented, the 
appeal is denied.  

A well-grounded claim of entitlement to service connection 
for a left elbow disability not having been presented, the 
appeal is denied.

A well-grounded claim of entitlement to service connection 
for a hip disability not having been presented, the appeal is 
denied.

A well-grounded claim of entitlement to service connection 
for chronic lumbosacral strain not having been presented, the 
appeal is denied.

A disability rating of more than 70 percent is not warranted 
for the veteran's service-connected PTSD.  


		
      A. BRYANT 
	Veterans Law Judge
	Board of Veterans' Appeals

 

